UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

lycv4179 (DLC)
SECURITIES & EXCHANGE COMMISSION,
ORDER
Plaintiff,

 

-Vy-

 

USDC SDNY
CCUMENT

pi

Peewee are ee op oo y
Bo PAARL CAT POM PY ery

   
 
      
  

ALPINE SECURITIES CORPORATION,

wat BOK,

ery mera eeetonns napinnwme!

Defendant. |

ani
ie

Ls

 

 

DENISE COTE, District Judge:

On November 21, 2019, the Court of Appeals granted tne
application of Alpine Securities Corporation (“Alpine”) for a stay,
pending appeal, of the October 9, 2019 judgment entered by this
Court and remanded this matter to this Court, pursuant to United

States v. Jacobsen, 15 F.3d 19 (2d Cir. 1994}, for consideration of

 

appropriate conditions for the stay to ensure that Alpine’s assets
will not be dissipated during the pendency of the appeal while
allowing it to remain in operation.
The Court having considered the record of this case, including
the parties’ submissions and argument on this matter, it is hereby
ORDERED that, pending further order of this Court, the
following are the only transfers of assets by Alpine to any other
person or entity permitted without leave of this Court:
1, Alpine may pay ordinary and recurring business expenses
incurred in the ordinary course of Alpine’s business to
individuals and entities other than Alpine’s owners and

affiliates, including but not limited to payments of
employees, vendors, and legal and accounting fees, and

 
will disclose those payments to the U.S. Securities and
Exchange Commission (“SEC”) at least three (3) business
days prior to their payment.

2. Alpine may engage in distributions constituting return of
capital in relation to any capital infusion or financing
obtained by Alpine after issuance of this Order, limited
to the amount of capital contributed to the firm after
the date of this Order. Such transfers may be made only
to the person or entity who made the corresponding
contribution.

3. Alpine may not make distributions or other payments of
any kind to owners or affiliates, or agents, direct or
indirect owners, officers, servants, employees, and other
persons in active concert or participation with Alpine’s
owners or affiliates, except that Alpine may continue to
pay amounts for rent that it is currently obligated to

pay.

4, In the event that Alpine seeks to make any other transfer
of its assets, it will advise the SEC at least seven (7)
business days in advance of the amount and purpose of the
transfer and the parties will seek to reach an agreement
regarding the payment. If the parties fail to agree,
Alpine will seek approval from the Court and the SEC will
have an opportunity to respond prior to any transfer.
Alpine may satisfy calls from the NSCC without providing
seven (7) business days advance notice to the SEC in the
event such a response is necessary for Alpine to continue
its operations, but Alpine must provide notice to the SEC
of such calls and its responses without unnecessary
delay.

5. Alpine will continue to provide copies to the SEC of the
monthly FOCUS Reports. In addition, Alpine will provide
copies to the SEC of the Daily Financial Reports it
currently provides to FINRA, at the same time it provides
those documents to FINRA,

SQ ORDERED:

Dated: New York, New York
November 26, 2019

hewie LN.

DENISE COTE
United Stdtes District Judge
2

 
